                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDL44;p1sTKGT:w ALABAMA
                                      NoRriibitcitiVištiN
                                          .ZD19 JAN 1 S P 3: 1 1
 DEBRA L. WARREN,                                            JURY TRIAL DEMANDED
                                          DEBRA 1"'.4iACKETL CLA
        PLAINTIFF,                         U_3. ETS4R1CT COURT
                                                      TR   ALA
 v.                                                   * CASE NO.   a:iq-c,v- Lig -ear-slzu)
 WALMART INC.
                                                      *
        DEFENDANTS.                                   *
                                         • COMPLAINT


        COMES NOW the Plaintiff, by and through undersigned counsel, and hereby files this

Complaint and allege the following:

                                             PARTIES

        1.      Plaintiff Debra L. Warren,(`Plaintiff'), is an individual above the age of nineteen

(19)and is a resident citizen of Elmore County, Alabama.

        2.      Defendant Walmart Inc. (hereinafter may be referred to as either "Walmart Inc."

or Defendants, collectively), is a foreign corporation with its principal place of business located

in Bentonville, Arkansas. This Defendant is authorized to do business within the State of

Alabama and does conduct said business within Elmore County, Alabama.

                                 JURISDICTION AND VENUE

        3.     The Court has jurisdiction over this cause under 28 U.S.C. §1332 and §1367.

       4.      The amount in controversy exceeds $75,000, exclusive of interest and costs.

Plaintiff is not a citizen of the same state as the Defendant.



                                                  1
         5.      Venue is proper in the Middle District of Alabama according to 28 U.S.C. §1391.

 The incident made basis of this lawsuit occurred in Elmore County, Alabama, which lies within

the Middle District of Alabama, Northern Division, and Plaintiff resides in Elmore County,

 Alabama.

                                       STATEMENT OF FACTS

         6.      On or about July 21, 2017, the Plaintiff was a business invitee of Defendant at the

Walmart Supercenter #1101 located in Wetumpka, Alabama and was on the premises for the

purpose of purchasing various items in which said entity is engaged in the business of selling to

the public, namely grocery and/or retail items.

        7.       While on said premises as a business invitee, and while exercising reasonable care

for her safety, Plaintiff sustained Substantial injuries when the shopping cart she was using

suddenly and without warning collapsed, causing her to abruptly fall to the ground. The Plaintiff

acquired said shopping cart in the parking lot near the main entrance to Defendant's facility. The

shopping cart was owned and maintained by Defendant.

        8.       The shopping cart had a broken structural weld. As Plaintiff pushed the cart

acrosS the zebra-striped cross-walk in front of the front entrance of the Wetumpka Walmart, she

encountered vehicular traffic which required her to hasten her pace to avoid a moving vehicle.

When she did so, pushing the cart and putting her weight on the handle of said cart, the broken

weld gave way causing the shopping cart to collapse. The collapse of the shopping cart caused

Plaintiff to fall, resulting in injuries to the Plaintiff

        9.      As a proximate result of the Defendant's acts/omissions, Plaintiff was caused to

suffer damages: caused to be bruised, contused; suffered injuries which required her to seek

medical treatment; required to undergo surgical discectomy and fusion of two disks in her neck


                                                     2
 and may be required to undergo further surgeries; incurred medical expenses as a result of her

 injuries; has experienced pain and suffering, physical and emotional distress; is continuing to

 suffer from these injuries; will be required to seek further medical treatment and suffers

 permanent injuries. Plaintiff was further caused to suffer loss of wages and ability to provide

 income.

                                     COUNT I
                NEGLIGENT AND/OR RECKLESS MAINTENANCE/INSPECTION

          10.     The Plaintiffs re-allege all prior paragraphs as if fully set out herein.

          11.     The Defendant, as the owner of the shopping cart, had a duty to ensure that the

shopping cart that injured the Plaintiff received proper maintenance and was properly

inspected/maintained and safe to operate by customers. Defendants knew or should have known

that the operation of said shopping cart without proper maintenance and/or inspections would

pose a severe and imminent risk to the Plaintiff and others and could lead to serious bodily

injuries such as those sustained by the Plaintiff.

          12.     Defendant breached its duty to ensure proper maintenance and/or inspections of

said shopping cart by failing to have necessary repairs, maintenance and/or inspections

performed, and negligently and/or recklessly chose to allow customers, namely the Plaintiff, to

utilize said shopping cart on the date of incident, putting the Plaintiff and others at substantial

risk of injury.

        13.       As a proximate consequence of the Defendant's failure to perform proper

maintenance and/or inspections on said shopping cart, the Plaintiff was caused to fall to the

ground.

       14.        As a result of falling to the ground, the Plaintiff has suffered injuries and damages

including, but not limited to, severe physical ailments; physical pain and suffering; physical

                                                    3
 injury; mental anguish; medical expenses; loss of activity; loss of income; rehabilitative

 expenses; and/or internally or permanently injured/scarred.

        WHEREFORE THE ABOVE PREMISES CONSIDERED, the Plaintiff demands

judgment against the Defendants in an amount that exceeds the jurisdictional minimum of this

Court and which the fact finder may determine, including compensatory and punitive damages,

plus interest and all costs ofthis proceeding

                                           COUNT II
                                         WANTONNESS

        15.    The Plaintiff re-alleges all prior paragraphs as if fully set out herein.

        16.    At all times pertinent hereto, Defendants recklessly caused, permitted, and/or

allowed the use of the aforementioned shopping cart with knowledge of its defective and/or

unsafe condition. Defendant knew, or should have known, that allowing customers to use the

shopping cart in its defective and/or unsafe condition could lead to serious bodily injuries such as

those sustained by the Plaintiff.

        17.    Defendants exhibited a reckless disregard for the safety of the Plaintiff and others

when they knowingly allowed the use of the defective and/or unsafe shopping cart by Plaintiff

and others.

       18.     As    a   proximate    consequence      of Defendant's       reckless   and   wanton

actions/inactions, the Plaintiff has suffered injuries and damages including, but not limited to,

severe physical ailments; physical pain and suffering; physical injury; mental anguish; medical

expenses; loss of activity; loss of income; property damage; rehabilitative expenses; and/or

internally or permanently injured/scarred.

       19.     The Plaintiff claims damages, both compensatory and punitive, against the

Defendants due to the reckless and wanton actions and/or inactions ofthe Defendants.

                                                 4
         WHEREFORE THE ABOVE PREMISES CONSIDERED, the Plaintiff demands

 judgment against the Defendant, separately and severally, in an amount that exceeds the

 jurisdictional minimum of this Court and which the fact finder may determine, including

 compensatory and punitive damages, plus interest and all costs ofthis proceeding.

                                         COUNT III
                                    RESPONDEATSUPERIOR

        20.     The Plaintiff re-alleges all prior paragraphs as if fully set out herein.

        21.     Upon information and belief, the above-described actions/inactions were

 committed by employees of Defendant while acting in the capacity as agent, servant, and/or

 employee of Defendant, and were committed within the scope of their agency and while

 furthering the business interests of Defendant.

        22.     Defendant is responsible for all acts/omissions committed by its employees within

the line and scope of their employment and/or of their agency. Therefore, all acts of Negligent

 Maintenance/Inspection, Wantonness, and any/all additional causes not stated herein, but which

 may be later added by amendrnent are imputed to Defendant because such acts of Defendant's

employees occurred within the line and scope oftheir employment with Defendant.

        23.    Defendant is responsible for all acts/omissions committed by its employees within

the line and scope of their employment and/or of their agency in this case in that said

acts/omissions caused the Plaintiffs injuries and darnages including, but not limited to, severe

physical ailments; physical pain and suffering; physical injury; mental anguish; medical

expenses; loss of activity; loss of income; property damage; rehabilitative expenses; and/or

internally or permanently injured/scarred.

       WHEREFORE THE ABOVE PREMISES CONSIDERED, the Plaintiff demands

judgment against the Defendants, separately and severally, in an amount that exceeds the
jurisdictional minimum of this Court and which the fact finder may determine, including

compensatory and punitive damages,plus interest and all costs of this proceeding.

       RESPECTFULLY submitted this the 15th day of January, 2019.


                                           /s/            awthorne Jr.
                                              YMON J. HAWTHORNE,JR.
                                            ASB-D6 H=1630
                                                  for Plaintiff

                                           /s/ Wallace D. Mills
                                           WALLACE D.MILLS
                                           ASB-8747-172W
                                           Attorneys for Plaintiff

 OF COUNSEL:
THE CLEVELAND FIRM,LLC
Of Counsel to ALEXANDER SHUNNARAH
504 South Perry Street
Montgomery, Alabama 36104
(334)676-3313 — Phone
(334)416-8268 — Facsimile
ray@clevelandgroup.legal


OF COUNSEL:
WALLACE D. MILLS,P.C.
621 South Hull Street
Montgomery, Alabama 36104
Phone:(334)593-8053
wallace@wallacemills.com



                 PLAINTIFF HEREBY DEM              DS A T     AL BY JURY

                                           /s/                  horne Jr.
                                                      SEL

                                               llace D. Mills
                                           OF COUNSEL


                PLEASE SERVE THE DEFENDANTS VIA CERTIFIED MAIL

                                              6
Walmart Stores, Inc.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104




         7
